Citation Nr: 1701350	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  10-25 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to the service-connected diabetes mellitus disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to September 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed glaucoma was not incurred in service and is not otherwise related to service. 

2.  The Veteran's glaucoma is not proximately due to, the result of, or aggravated by service-connected diabetes mellitus disability.


CONCLUSION OF LAW

The criteria for service connection for glaucoma, to include as secondary to diabetes mellitus, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

VA's duty to notify was satisfied by letters dated in September 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records, post-service treatment records, and the Veteran's statements are associated with the claims file.  The Veteran was also afforded VA eye examinations in October 2008, September 2010, May 2014, December 2014, and August 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  When taken together, the Board finds that the VA opinions and findings obtained in this case are adequate.  The VA opinions considered all the pertinent evidence of record, the Veteran's medical history, relevant medical literature, and provide complete rationales for the opinions stated. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2015) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Glaucoma is not a chronic disease listed under 38 C.F.R. § 3.309(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Glaucoma

The Veteran essentially maintains that his currently diagnosed glaucoma is either caused or aggravated by his service-connected disability.  The Veteran does not maintain, and the evidence does not otherwise suggest, that glaucoma was incurred in service or that it is otherwise related to service.  

In this regard, service treatment records are absent for any complaints, diagnoses, or treatment for glaucoma.  In a September 1969 report of medical examination, conducted at service separation, the Veteran's eyes were normal and there was no indication that the Veteran had glaucoma. 

Further, post-service treatment records show that the Veteran was first diagnosed with glaucoma in April 2007, more than 35 years following service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).

The remaining evidence of record does not support a finding that the Veteran's glaucoma was either incurred in service or otherwise related to service.

The Veteran also maintains that his glaucoma is secondary to the service-connected diabetes disability.  However, upon review of the evidence of record, the Board finds that the Veteran's currently diagnosed glaucoma is not proximately due to, the result of, or aggravated by service-connected diabetes mellitus disability.

The evidence includes an October 2008 VA eye examination.  The examiner performed an eye examination and diagnosed the Veteran with glaucoma.  It was then opined that it was less likely than not that the Veteran's glaucoma was the result of his diabetes.  It was noted that, while there may be an increase in glaucoma in patients with diabetes, there had been no evidence to date "linking the development of glaucoma directly to diabetes."  

In a September 2010 VA eye examination, the Veteran was again diagnosed with advanced glaucoma.  It was noted that glaucoma had yet to be proven to be linked to or associated with diabetes.  

A medical opinion was obtained in May 2014 regarding the etiology of the Veteran's glaucoma.  The examiner indicated that the clinical evidence to date, substantiating the claim that diabetes and glaucoma were related was at best "equivocal."  The examiner explained that there had been many reports suggesting that glaucoma and diabetes were associated; however it was noted that causal factors had not been identified.  In other words, the examiner stated that, while studies had made an association between diabetes and glaucoma, no causal factor had been identified to confidently link diabetes as a cause of glaucoma, or in any way as a cause to aggravate glaucoma.  Thus, the examiner opined that it was less likely than not that the Veteran's diabetes aggravated glaucoma beyond the natural progression.  It was also less likely than not that the Veteran's glaucoma was related to the presence of diabetes mellitus.

In a December 2014 VA medical opinion, the examiner noted that the association
between glaucoma and diabetes had been previously documented (Blue Mountain
Eye Study, Ophthalmology, April 2007).  Thus, the examiner stated that it was more likely than not that the Veteran's diabetes "increased the risk for glaucoma." Further, it was noted that the evidence supporting the notion that diabetes aggravated glaucoma or in any way led to end-stage glaucoma was less clear.  It was thought that diabetes mellitus was a risk factor for glaucoma.  However, the contribution in terms of pathophysiologic mechanisms related to end stage glaucoma appeared unrelated to diabetes and could occur independent of the presence of diabetes mellitus.  Thus, based on these observations, the examiner opined that it was less likely than not that the Veteran's diabetes contributed to his end stage glaucoma.  

In the most recent August 2015 VA eye examination, the examiner indicated that late stage glaucoma was the primary cause of severe vision loss.  The exact etiology of primary open angle glaucoma in this case was "unknown," and there could be a hereditary association.  More likely than not, glaucoma in this case was not caused by or aggravated by diabetes mellitus.  Justification for this opinion was based on review of all available evidence.  Further, it was noted that, although a population-based epidemiologic association between glaucoma and diabetes mellitus had been reported, a cause-effect relationship had not been established.  The examiner further indicated that primary open angle glaucoma was an independent condition which was not caused by diabetes, and the clinical course was not aggravated by
diabetes.  There was no evidence found in the Veteran's case that glaucoma occurred as a complication of diabetes mellitus.  There was also no evidence in the Veteran's case that diabetes mellitus may have aggravated the clinical course of
glaucoma.  

The Board has reviewed the remaining evidence of record, but it does not provide any further opinion regarding the etiology of the Veteran's glaucoma.
Upon review of all the lay and medical evidence of record, the Board finds that the competent medical evidence shows that glaucoma is not caused or aggravated by the service-connected diabetes mellitus disability.  While the medical opinions discussed above suggest that there may be an increased risk of glaucoma in patients with diabetes, there has been no evidence to date "linking the development of glaucoma directly to diabetes."  See October 2008 VA medical opinion.  The Veteran has not provided a medical opinion linking his glaucoma to his diabetes mellitus.  Standing alone, the medical literature discussed by the VA examiners above, which suggest some increased risk in developing glaucoma in patients with diabetes, is simply too general to make a causal link between this Veteran's glaucoma and diabetes mellitus that is more than speculative in nature.  

Further the September 2010 VA examiner noted that glaucoma had yet to be proven to be linked to or associated with diabetes.  The May 2014 VA examiner indicated that, to date, the clinical evidence substantiating the claim that diabetes and glaucoma were related was at best "equivocal."  In the December 2014 VA medical opinion, the examiner stated that it was more likely than not that the Veteran's diabetes "increased the risk for glaucoma."  However, the contribution in terms of pathophysiologic mechanisms related to end stage glaucoma appeared unrelated to diabetes and could occur independent of the presence of diabetes mellitus.  Thus, based on these observations, the examiner opined that it was less likely than not that the Veteran's diabetes contributed to his end stage glaucoma.  The August 2015 VA examiner indicated that, although a population-based epidemiologic association between glaucoma and diabetes mellitus had been reported, a cause-effect relationship had not been established.  The examiner further indicated that primary open angle glaucoma was an independent condition which was not caused by diabetes, and the clinical course was not aggravated by diabetes.  There was no evidence found in the Veteran's case that glaucoma occurred as a complication of diabetes mellitus.

The Board notes that in the December 2016 Informal Hearing Presentation, the Veteran's representative indicated that the May 2014 VA examination shows that the evidence is in equipoise as to whether the Veteran's glaucoma is related to diabetes.  In support of this contention, the Veteran's representative indicated that the May 2014 examiner acknowledged an "association" between diabetes and glaucoma, describing the probability of such a relationship as "equivocal."  Yet, he contradicted himself by offering a negative opinion.  

Upon review of the May 2014 VA medical opinion, the Board finds that the examiner did not provide contradictory statements regarding the cause or aggravation of the Veteran's glaucoma.  In this regard, although the examiner did admit that some reports suggested that glaucoma and diabetes were associated, no causal factor had been identified to confidently link diabetes as a cause of glaucoma, or in any way as a cause to aggravate glaucoma.  The criteria for secondary service connection requires that a disorder either be caused or aggravated by a service connected disability.  A remote association (such as an increased risk factor) is not sufficient to grant service connection.  In other words, the evidence must show that, in this particular Veteran's case, the service-connected diabetes disability either caused or aggravated his glaucoma.  This standard has not been met. 

The Board finds that the medical opinions discussed above are highly probative as to the etiology or possible aggravation of the Veteran's glaucoma.  The examiner's reviewed the claims file, discussed relevant medical literature, and provided rationales in support of their opinions. See Bloom, 12 Vet. App. 187; Hernandez-Toyens, 11 Vet. App. 382; Claiborne, 19 Vet. App. 186; Miller, 11 Vet. App. 348.

The Board has also considered the Veteran's statements purporting to relate his glaucoma to his diabetes disability.  As a lay person, however, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of glaucoma.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Glaucoma is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current glaucoma is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran.

Accordingly, the Board finds that service connection for glaucoma as secondary to diabetes mellitus is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for glaucoma, to include as secondary to the service-connected diabetes mellitus disability, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


